DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 25,
Claim 25 fails to further limit the independent claim because claim 25 is simply restating the labels of the first electrode and second electrode. The claim does not add any new structural features beyond restating the labels.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-12, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 9,698,272 B1) (“Ikeda”), in view of Park et al., "Effect of aluminum addition to solution-derived amorphous indium zinc oxide thin film for an oxide thin film transistors", Microelectronic Engineering, Volume 109, September 2013, Pages 189-192 (“Park”).
Regarding claim 6, Ikeda teaches at least in figures 1-2
a first electrode (E1); 
a second electrode (E2); 
an oxide semiconductor layer (SoL) provided between the first electrode (E1 and at least part of SL1) and the second electrode (E2 SL2),
a gate electrode (G) surrounding the oxide semiconductor layer (SoL); and 
a gate insulating layer (IL) provided between the oxide semiconductor layer (SoL) and the gate electrode (G), and 
the gate insulating layer (IL) provided between the first electrode (E1) and the second electrode (E2), 
wherein the gate insulating layer (IL) includes a first portion (left IL) and a second portion  (right IL) in a cross section (figure 2) including the first electrode (E1), the second electrode (E2), the oxide semiconductor layer (SoL), and the gate insulating layer (IL), 
the oxide semiconductor layer (SoL) is interposed between the first portion (left IL) and the second portion (right IL), -2- 4893-6320-3869.1Atty. Dkt. No. 114125-0119 
at least one of the first electrode (E1) or the second electrode (E2) includes a metal layer col. 2 at lines 29-43) and a conductive oxide layer (SL1 or SL2; Col. 3 at lines 42-55, where SL1 and SL2 can be conductive oxide layers), 
the conductive oxide layer (SL1/SL2) is provided between the metal layer (E1/E2) and the oxide semiconductor layer (SoL), 
a length of the first electrode (length of E1) in a direction from the first portion (left IL) towards the second portion (right IL) is larger than a distance between an outer edge of the first portion and an outer edge of the second portion in the direction in the cross section (As Examiner understand this limitation E2 must extend horizontally across IL and extend past IL on the right and left. This is shown in figure 2),  
a length of the second electrode (length of E2) in the direction is larger than the distance in the cross section (as Examiner understands this limitation E2 must extend horizontally across IL and extend past IL on the right and left. This is shown in figure 2), 
a length of the metal layer (E1 and E2) in the direction is larger than the distance in the cross section (as Examiner understands this limitation E1/E2 must extend horizontally across IL and extend past IL on the right and left. This is shown in figure 2), and 

Ikeda does not teach:
a length of the conductive oxide layer (SL1/SL2) in the direction is larger than the distance in the cross section.
However, this is considered a change in size/proportion of SL1/SL2. This is because In Gardner v.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. There is no evidence that the claimed size and/or proportion of the conductive oxide layer would change the operation of the device. Thus, changing the size of the this feature is not a patentable feature.

Ikeda does not teach:
the oxide semiconductor layer having an atomic ratio of aluminum to a sum of indium, aluminum, and zinc of equal to or more than 11% and equal to or less than 15%; 
the oxide semiconductor layer having an atomic ratio of indium to a sum of indium, aluminum, and zinc of equal to or more than 39%; 
the oxide semiconductor layer having an atomic ratio of zinc to a sum of indium, aluminum, and zinc of equal to or more than 20%; 

Park teaches at least in table 1:
The ration of Al:Zn:In can be 0.3:1:1. Which is equivalent to 13.04% : 43.47% : 43.47%
Further, Park teaches another ration where,
The ration of Al:Zn:In can be 0.6:2:3. Which is equivalent to 10.71% : 35.71% : 53.57%
Examiner has provided the following table below translating table 1 of Park to percentages as required by the claim.
Al
In
Zn
total Al,In,Zn
Al%
In%
Zn%
0.1
3
2
5.1
1.960784
58.82353
39.21569
0.2
3
2
5.2
3.846154
57.69231
38.46154
0.3
3
2
5.3
5.660377
56.60377
37.73585
0.4
3
2
5.4
7.407407
55.55556
37.03704
0.5
3
2
5.5
9.090909
54.54545
36.36364
0.6
3
2
5.6
10.71429
53.57143
35.71429
0.1
1
1
2.1
4.761905
47.61905
47.61905
0.2
1
1
2.2
9.090909
45.45455
45.45455
0.3
1
1
2.3
13.04348
43.47826
43.47826


It would have been obvious to one of ordinary skill in the art to combine Park with Ikeda and form the IAZO film in the device of Ikeda as Ikeda does not teach the rations of In:Al:Zn in the IAZO film. Thus, one of ordinary skill in the art would have looked for another reference to teach the ratios. 
Park further teaches that one of ordinary skill in the art would have optimized the amount of Al in the IAZO film because as the amount of Al increase the amount of off-current decreased, but the threshold voltage moves in the positive direction. Pg. 191 at col. 1. Further, as the percentrage of Al increases the device starts to exhibit an enchaced mode of operatation. Id. While decreasing the amount of In in the device resulted in a high off current and extreme positive threshold voltage. Pg. 191 at col. 2. Therefore, the ratio of Al to In and Zn and the ratio of In to Zn in the AIZO film is a result effective variable which will determine the off-current and the threshold voltage. Optimizing these ratios will obviously lead one of ordinary skill in the art to optimizing the aforementioned characteristics of the device. 
Therefore because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
with the ratio described in Nakagawa because by having to much Al in the oxide semiconductor this reduces the In content in the oxide semiconductor and thereby reduces the mobility of the oxide semiconductor.
Regarding claim 7, Park teaches:
That no other metals are present in the oxide semiconductor layer except for In, Al, and Zn. Therefore, these metals make up more than 90% of the metals in the IAZO film.
Regarding claim 8, Park teaches:
There is no Ga, Sn, or Ti in the IAZO film. Therefore, Park teaches that these elements can be equal to 0% of the IAZO film.
Regarding claim 10, Park teaches:
That In can be 53.57% of the IAZO film, which is equal to or less and 70%.
Regarding claim 11, Ikeda teaches at least in figures 1-2
a first oxide layer (Horizonal part of SL1) provided between the oxide semiconductor layer (SoL) and the gate insulating layer (IL), 
the first oxide layer (Horizonal part of SL1) having a material different from materials of the oxide semiconductor layer (Col. 2 at lines 41-43, where SoL can be IGZO; Col. 3 at lines 45-55, where SL1 can be InGaSiO) and the gate insulating layer (IL, while Ikeda does not teach the material of the gate insulating layer it would have been obvious that it could be either a high-k dielectric, such as HfO, or a low-k dielectric, such as SiO2. This is because Examiner is taking official notice that these two classes of dielectric materials are routinely used as gate dielectrics. This statement is further evidenced by the previous prior art Yamazaki (US 2011/0121288 A1) which was used in the office action dated February 7, 2022.).
Regarding claim 12, Ikeda teaches at least in figures 1-2:
a second oxide layer (bottom portion of SL1 or SL2) provided between at least one of the first electrode (EL1) and the second electrode (EL2), and the oxide semiconductor layer (SoL); 
the second oxide layer (bottom portion of SL1 or SL2) having a material different from materials of the oxide semiconductor layer (SoL; Col. 2 at lines 41-43, where SoL can be IGZO; Col. 3 at lines 45-55, where SL1/SL2 can be InGaSiO).
Regarding claim 23, Ikeda teaches at least in figures 1-2:
wherein the metal layer includes tungsten (Col. 2 at lines 39-40).
Regarding claim 24, Ikeda teaches at least in figures 1-2:
wherein the conductive oxide layer (bottom of SL1 and SL2) is in contact with the oxide semiconductor layer (SoL).
Regarding claim 25, Ikeda teaches at least in figures 1-2:
wherein the at least one of the first electrode or the second electrode is the first electrode and the second electrode (EL1 is EL1 and EL2 is EL2).




Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, in view of Park, in view of Yamazaki et al. (US 2011/0121288 A1) (“Yamazaki”).
Regarding claim 22, Ikeda does not teach:
wherein the conductive oxide layer includes indium tin oxide.

Yamazaki teaches at least in figures 1A-1B:
A similar device to Ikeda. 
Yamazaki teaches that a top and bottom electrode (105/109) can directly contact an oxide semiconductor (107). Yamazaki also teaches the top and bottom electrode (105/109) can include copper, molybdenum, or tungsten (¶ 0058). This is the same material as taught by Ikeda for E1 and E2 (Col. 2 at lines 39-41). Yamazaki further teaches that one can use ITO (indium tin oxide) in a layered structure (¶¶ 0058-59). 
Therefore, based upon the teachings of Yamazaki and Ikeda, and based upon the similarities of the two devices it would have been obvious to one of ordinary skill in the art to replace the bottom (EL1 and bottom SL1) and top (E2 and SL2) electrode of Park with the top (109) and bottom (105) electrode of Yamazaki. It would have been obvious to try this replacement because the art evidences that these two sets of electrodes are known equivalents for the same purpose of being electrodes in GAA device. MPEP 2144.06(II).




Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822